Citation Nr: 1141152	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  11-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.  The appellant is the Veteran's [former] stepdaughter.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Muskogee, Oklahoma VA Regional Office.  In September 2011, a Travel Board hearing was held before the undersigned at the Seattle, Washington VA Regional Office; a transcript of the hearing is included in the claims file.  The Board notes that the appellant submitted additional evidence at the time of the Travel Board hearing, accompanied by a waiver of RO consideration; however, the evidence was duplicative of records already included in the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO awarded the Veteran entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) effective August 30, 2001.  The May 2002 rating decision also awarded basic eligibility to DEA benefits under Chapter 35, Title 38 of the United States Code from August 30, 2001.



2.  The appellant is the former stepdaughter of the Veteran, born in March 1975.  She reached her 26th birthday in March 2001, before the effective date for DEA benefits or the notification thereof. 


CONCLUSION OF LAW

The eligibility criteria for DEA benefits under Chapter 35, Title 38, of the United States Code have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 3.807, 21.3021, 21.3040, 21.3041, 21.3043 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2011).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Therefore, the Board finds that no further action is necessary under the VCAA because it is the law, and not the evidence, which is dispositive in regard to this claim. 

Legal Criteria, Factual Background, and Analysis

Survivors' and Dependents' Educational Assistance (DEA), under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021. 

Basic eligibility for certification of DEA exists if the veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 C.F.R. § 3.807. 

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  In this case, the appellant's eligibility for DEA benefits derives from her status as a stepchild of a permanently and totally disabled Veteran.  38 C.F.R. § 3.57.

The basic beginning date for the utilization of DEA benefits by an eligible child of a veteran is either his or her 18th birthday or the date of his or her successful completion of secondary schooling, whichever is the earlier date.  38 C.F.R. § 21.3041(a).  This beginning date may be tolled (i.e., delayed) in certain situations, including when the veteran's permanent and total disability rating is assigned after the child reaches age 18, but before the child becomes 26 years of age.  38 C.F.R. § 21.3041(b)(2)(ii).  In that case, the beginning date of eligibility will be the effective date of the permanent and total disability rating or the date of notification to the veteran of such rating, whichever is more advantageous to the child. 

A May 2002 rating decision granted the Veteran TDIU benefits.  The May 2002 rating decision included an ancillary decision of basic eligibility under Chapter 35, Title 38 from August 30, 2001.  The notice letter accompanying the May 2002 rating decision informed the Veteran that his dependents may be eligible for DEA benefits.  

In August 2010, the appellant filed an application for DEA benefits.  She reported that she was awarded a GED in June 1993.  She indicated that she underwent vocational training at Bates Technical College from September 1993 to December 1993 to become a nursing assistant.  She reported that she began pursuing an Associate's degree at Pierce College in September 2006 and completed her courses in December 2008, transferring to Seattle Pacific University in January 2009 in pursuit of a Bachelor's degree.  In her application, the appellant stated that she has Tourette syndrome, which has caused her to require more time to get through her schooling.

The Appellant submitted a February 2011 letter from her treating neurologist, Dr. "V.", who first evaluated her at age 13 and diagnosed Tourette syndrome, a chronic and persistent neurologic disorder.  Dr. V. opined that the Appellant's Tourette syndrome is fairly severe and, although the Appellant is very bright, her Tourette syndrome significantly impacted her educationally.  He noted that the Appellant's syndrome causes her to have frequent involuntary movements and vocalizations that intermittently interfere with her staying on task with production and reduce her efficiency, in addition to causing some obsessive-compulsive symptoms, major inattentiveness, distractibility, and troubles with organization.  Dr. V. opined that the appellant's disability has impacted her by bringing about a protracted educational journey.  Dr. V. noted that Tourette syndrome is recognized under the IDEA act as a disability impacting education.

The appellant also submitted a February 2011 letter from "J.M.", the coordinator of disability support services at the Center for Learning for her university.  J.M. stated that he had worked with the appellant since she began her education at the university in 2009 and knew her to be hardworking, diligent, and more than capable of succeeding in the face of adversity.

In the September 2011 Travel Board hearing before the undersigned, the appellant requested that her eligibility for DEA benefits be extended in order to finish her education.  She testified that she was diagnosed with Tourette syndrome at age 8.  She testified that, due to the behavioral symptoms of "noises and twitches" caused by her disability, she was "forced" out of high school and later earned a GED in 1992.  She testified that she was then made to wait one year after earning her GED before she could begin college at age 19.  She testified that she entered community college yet found a lack of adequate disability support; she stated that this lack of support led to a longer wait time before she was able to transfer to a four-year university.  She testified that she entered Pierce community college in 2007 and completed a two-year Associate's degree in January 2009, at which time she transferred to Seattle Pacific University.  She testified that she is scheduled to graduate in June 2012.  She testified that her disability, which creates difficulties with focusing and a slight organizational dyslexia, causes her to take more time "to do things but [she doesn't] have a problem doing them".  

After a careful review of the appellant's claims file, the Board finds that the appellant's claim for eligibility of DEA benefits must be denied based on the law.  Unfortunately, under the criteria for Chapter 35 benefits, the claimant must not reach his or her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).  In this case, the appellant's 26th birthday was in March 2001, months prior to the August 2001 effective date for the DEA benefits.  Therefore, at the time the Veteran was found to be permanently and totally disabled, the appellant was past the age of eligibility and did not meet the basic eligibility requirements for DEA benefits. 

The Board notes that the beginning date may be tolled in certain situations, including when the Veteran's permanent and total disability rating is assigned after the child reaches age 18, but before the child becomes 26 years of age.  In this case, however, the appellant was already 26 years of age at the time the Veteran was found to be permanently and totally disabled.  

The appellant has stated that the Veteran was "working toward" a total disability rating before her 26th birthday.  See Appellant's March 2011 statement.  However, a review of the claims file reveals that, although a July 2001 rating decision granted the Veteran service connection for posttraumatic stress disorder (PTSD) at a 70 percent disability rating effective January 11, 1998, he did not appeal that decision.  He submitted a claim for TDIU that was received on August 30, 2001, hence the effective date for his entitlement to TDIU and eligibility for DEA benefits.

The appellant testified that she is aware that DEA benefits can be extended to the eligible child's 31st birthday under Chapter 35.  In her March 2011 notice of disagreement, she contended that she warrants the special circumstances of the age limit being raised due to her disability of Tourette syndrome.  The argument regarding her 31st birthday is a reference to the extension provisions, found at 38 C.F.R. 21.3041(g)(1), which provide that if an eligible child suspends pursuit of her program due to conditions that VA determined were beyond the child's control then they may grant an extension beyond the eight year period of eligibility.  However, these potential extension provisions do not apply here, as the appellant had already reached her 26th birthday before the date the Veteran was found to be permanently and totally disabled and therefore, she was never eligible for the DEA benefits.  

The appellant does not disagree with the facts pertaining to her claim or the application of the relevant laws to those facts, making her ineligible for education benefits.  Instead, she asks the Board to consider the equities of her situation.  However, Congress controls the authority given to the Board and it requires that the Board follow not only the statutes governing VA benefits, but also regulations promulgated by VA.  38 U.S.C.A. §§ 7104(a) (decisions of the Board shall be based upon applicable provisions of law and regulation), 7104(b) (the Board shall be bound in its decisions by the regulations of VA).  The Board is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant eligibility for DEA benefits under Chapter 35.  Therefore, the Board must find that the appellant is simply not eligible to receive educational assistance benefits under Chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The benefit of the doubt doctrine does not change the result here.  When there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, the facts are not in dispute in this case; rather, the application of the law to those facts is all that is at issue.  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application. 

In making this determination, the Board does not wish to convey any lack of sympathy for the appellant in this matter.  Moreover, the Board does not doubt the sincerity of the appellant's contentions and highly commends her for her accomplishments.  That being said, the Board is bound by the laws and regulations governing the payment of benefits which, in this case, do not support the award of benefits. 

ORDER

Eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code is denied. 



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


